Citation Nr: 1504610	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Jurisdiction over this claim is with the RO in Detroit, Michigan.

In May 2014, the Board remanded this matter for additional development.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Service treatment records show that the Veteran was seen in January 1985 with complaints of being unable to sleep since November 1984.  He was assessed with stated sleep disorder and exogenic obesity.  In February 1987, the Veteran again complained of not being able to sleep.  On the Veteran's March 1991 self-report of medical history at the time of his retirement examination, he indicated that he had frequent trouble sleeping.   

In a February 2010 VA examination report, the Veteran was diagnosed with sleep apnea.  The examiner opined that the Veteran's sleep apnea was not caused by or a result of his service because the onset of this condition was many years after discharge.

In an August 2014 VA medical opinion, the VA examiner opined that the most likely explanation for the Veteran's sleep apnea, in both cause and aggravation, was the fact that his BMI was 44.98, which put the Veteran at extremely high risk for having sleep apnea.  

Initially, the Board finds that the February 2010 VA medical opinion is inaccurate as there is a clear indication that the Veteran was having sleep difficulties in service, specifically beginning in November 1984.  Furthermore, sleep disturbance was noted at the time of his retirement examination.   That evidence was never discussed in the February 2010 VA examination opinion and that opinion is therefore incomplete.  In addition, the August 2014 VA examiner indicated that the Veteran had sleep apnea due to his weight, with a BMI of 44.98.  The Veteran was not only found to have sleep difficulties in service, but that he also had the onset of weight problems and obesity.   Thus, the Board is unable to determine the relationship, if any, between the currently diagnosed sleep apnea and the Veteran's onset of sleep difficulties and obesity in service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Therefore, a remand is warranted to return the claims file to the August 2014 VA examiner, if available, for a supplemental opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions, to include complaints of sleep disturbance and findings of obesity during service.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should opine whether the Veteran's diagnosed sleep apnea is at least as likely as not (50 percent probability or greater) related to active service, to include whether it is as least as likely as not that sleep apnea had its onset in service.  In providing this opinion, the examiner must discuss:  (1) The service medical records in January 1985 noting that the Veteran complained of  being unable to sleep since November 1984 and that he was assessed with stated sleep disorder and exogenic obesity; (2) In February 1987, the Veteran again complained of not being able to sleep; (3) On the March 1991 self-report of medical history at the time of the retirement examination, the Veteran indicated that he had frequent trouble sleeping; and (4) the August 2014 opinion that the Veteran's sleep apnea was due to obesity.  The examiner must reconcile the opinion provided with the previous opinion that the Veteran's sleep apnea was due to his BMI, and should discuss the significance of service medical records suggesting that the onset of the Veteran's obesity and sleep problems began in service.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

